Citation Nr: 0203442	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  01-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's scar of the right buttocks.

2.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's scar on the dorsum of the right 
foot.

3.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29, for a period of hospitalization in excess 
of 21 days for treatment of the veteran's scar of the right 
buttocks.

4.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29, for a period of hospitalization in excess 
of 21 days for treatment of the veteran's scar on the dorsum 
of the right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and January 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the July 2000 
rating decision, the RO established entitlement to VA 
compensation, pursuant to 38 U.S.C.A. § 1151, for scars of 
the right buttocks and on the dorsum of the right foot and 
assigned noncompensable evaluations, effective March 8, 2000.  
In the latter rating decision, the RO denied the veteran's 
claims of entitlement to a temporary total rating for 
hospitalization, pursuant to 38 C.F.R. § 4.29, for the period 
from April 29 to July 2, 1999.  The veteran perfected timely 
appeals of these determinations to the Board.

Because the veteran has disagreed with the initial ratings 
assigned for the scars on his right buttocks and right foot, 
the Board has recharacterized these claims on the title page 
as involving the propriety of the initial evaluations.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In addition, the Board observes that, in several statements, 
the veteran asserts entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for disability of the left buttocks.  To 
date, this issue has not been considered by VA and it is 
referred to the RO for appropriate action.

As a final preliminary point, the Board notes that in the 
July 2000 rating action, the RO also denied entitlement to a 
10 percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable disabilities.  This regulation, which was not 
included in the February 2001 Statement of the Case, 
provides, 

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating.


REMAND

In his April and October 2001 Substantive Appeals (each on a 
VA Form 9, Appeal to the Board), the veteran requested that 
he be afforded a hearing conducted before a Member of the 
Board at the local VA office.  To date, the veteran has not 
been afforded the opportunity to appear at a hearing 
conducted before a traveling Member of the Board and the 
claims file does not reflect that he has withdrawn his 
requests for such a hearing.  Accordingly, this case must be 
remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.704 (2001).

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence or argument 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


